Citation Nr: 0903979	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-20 160	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of a fibrous xanthoma of the left buttock, currently 
evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1960 to June 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from January 2003 rating actions that denied a rating in 
excess of 20% for residuals of excision of a fibrous xanthoma 
of the left buttock.  

In June 2006, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of January 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of excision of a fibrous xanthoma 
of the left buttock are manifested by complaints of weakness, 
numbness, burning, and pain, with objective findings showing 
a well-healed transverse left buttock surgical scar occupying 
an area of less than 72 square inches (465 sq. cm.), and no 
more than moderate impairment of function of Muscle Group 
XVII on recent examinations.



CONCLUSION OF LAW

The criteria for a rating in excess of 20% for residuals of 
excision of a fibrous xanthoma of the left buttock are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.31, 4.56, 4.73, 4.118, Diagnostic Codes 5317, 7801, 
7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating thereto. 

In this case, September 2002 pre-rating and January 2005 and 
February 2007 post-rating RO letters informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and the 2005 and 2007 letters 
notified them to advise the RO as to whether there was 
medical evidence (such as statements from doctors and 
examinations containing clinical findings) showing treatment 
for his disability, and lay evidence (such as statements from 
people who witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  The 2005 letter 
also provided notice of what was needed to establish 
entitlement to an increased rating (evidence showing that the 
disability had worsened).  

A May 2006 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  
That letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability.  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2002, 2005, and 2007 RO letters also notified the veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The 2005 and 2007 letters further specified what 
records the VA had received; what records the VA was 
responsible for obtaining, to include Federal records; and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2002, 2005, 2006, and 
2007 RO letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the rating actions on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2002, 2005, 
2006, and 2007 RO notice letters, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in March 2004 (as 
reflected in the Statement of the Case (SOC)), October 2004, 
and August 2008 (as reflected in the Supplemental Statements 
of the Case) 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2004 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
post-service VA medical records through 2008.  In December 
2002 and July 2008, the veteran was afforded comprehensive VA 
examinations in connection with his claim; these reports are 
of record and have been considered in adjudicating this 
claim.  A transcript of the veteran's June 2006 Board hearing 
testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In December 
2008 written argument, the veteran's representative contended 
that the July 2008 VA examinations were inadequate because 
they were conducted by an unqualified and inadequately-
trained physician's assistant (PA), and requested new VA 
examinations by more qualified clinicians with appropriate 
medical expertise.  Appellate review of the July 2008 
examination reports discloses that the PA reviewed the 
veteran's claims folder, and that the examination reports 
contain the veteran's complaints, a thorough review of 
pertinent aspects of his medical history, detailed 
orthopedic, neurological, and dermatological findings,    X-
ray findings, diagnoses, and medical opinions and comments 
that are fully responsive to the Board's remand.  Moreover, 
the examination reports were completed by a VA physician.  
Thus, the Board is satisfied that those thorough and 
comprehensive examination reports are adequate to equitably 
adjudicate this claim, and that new VA examinations are not 
necessary.  

In this regard, the Board notes that the Court has held that 
the VA's duty to assist under 38 U.S.C.A. § 5103A does not 
require that physicians, rather than other healthcare 
professionals, conduct any necessary medical examinations.  
The Court has never required that medical examinations only 
be conducted by physicians.  38 C.F.R. § 3.159(a)(1) provides 
that competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  A PA, such as the man who thoroughly and 
comprehensively examined the veteran in July 2008, having 
completed medical education and training, fits squarely into 
the requirement of 38 C.F.R. § 3.159(a)(1) as one competent 
to provide diagnoses, statements, or opinions.  Accordingly, 
the Board finds that the VA satisfied its duty to assist in 
this case by providing medical examinations conducted by a 
man who is able to provide competent medical evidence under 
38 C.F.R. § 3.159(a)(1).  Cox v. Nicholson,      20 Vet. App. 
5631 (2007).            

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that his residuals of excision of a 
fibrous xanthoma of the left buttock are more disabling than 
currently evaluated, and he and his wife gave testimony to 
this effect at the June 2006 Board hearing.  

Under the criteria of 38 C.F.R. § 4.73, DC 5317 (pertaining 
to function of Muscle Group XVII affecting extension of the 
hip; abduction of the thigh; elevation of the opposite side 
of the pelvis; tension of the fascia lata and iliotibial 
(Maissat's) band, acting with Muscle Group XIV in postural 
support of the body steadying the pelvis upon the head of the 
femur and the condyles of the femur on the tibia; and pelvic 
girdle group 2 (the gluteus maximus, gluteus medius, and 
gluteus minimus)), moderate impairment of function warrants a 
20% rating.  40% and 50% ratings require moderately-severe 
and severe impairment of function, respectively.
 
Under the rating schedule, moderate muscle disability 
requires a showing of a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record or other 
evidence must show inservice treatment for the wound, and 
there must be a record of consistent complaint of 1 or more 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings must 
include entrance and (if present) exit scars, small or 
linear, indicating the short track of the missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

Under the criteria of 38 C.F.R. § 4.118, DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a 10% rating.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  10% is the only rating 
assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.

Considering the evidence in light of the criteria of DCs 5317 
and 7801, the Board finds that the record does not support a 
rating in excess of 20% for the veteran's residuals of 
excision of a fibrous xanthoma of the left buttock at any 
time during the rating period under consideration, as the 
medical evidence shows no more than moderate impairment of 
function of Muscle Group XVII, and a scar occupying an area 
of less than 72 square inches (465 sq. cm.) during this 
period.

On December 2002 VA examination, the veteran complained of 
weakness in his overall body habitus that he attributed to 
the loss of muscle in the left buttock area, as well as 
aching-type pain with prolonged sitting on that side.  On 
examination, the veteran ambulated without difficulty or a 
Trendelenburg gait.  He was able to get out of a chair with 
minimal effort.  Examination of the left buttock showed a 9 
cm. transverse incision over the gluteus maximus which was 
well-healed and hypopigmented, but not tender to palpation.  
There was some underlying subcutaneous tissue loss, as well 
as some muscle loss in an area of approximately    2 X 3 cm.  
This in comparison to the entire gluteus maximus was 
approximately 10%.  There was no decreased motion of the hip, 
and there was 5/5 strength in all muscle groups.  The veteran 
was neurologically intact.  The impression was status post 
wide excision of fibrous malignant xanthoma from the left 
buttock in 1967, with approximately 10% of the gluteus 
maximus excised.  The physician opined that the veteran may 
have some early fatigability of the gluteus maximus due to 
his ageing process and overall decreased fitness which 
appeared to give him some discomfort when sitting, walking, 
or standing for prolonged periods.  

On July 2008 VA examinations, the PA reviewed the veteran's 
claims folder.  The veteran complained of numbness, burning, 
and pain at the left hip and buttocks that caused him 
difficulty with prolonged sitting and standing.  On 
examination, gait was normal, with no evidence of abnormal 
weight-bearing.  No overt Trendelenburg gait was appreciated.  
On range of motion testing, flexion of each hip was from 0 to 
100 degrees without pain, and the veteran was able to cross 
his legs and toe-out greater than 15 degrees.  Extension of 
each hip was from 0 to 30 degrees without pain.  Adduction of 
each hip was from 0 to 25 degrees without pain.  Internal 
rotation of each hip was from 0 to 40 degrees without pain.  
External rotation of each hip was from 0 to 60 degrees 
without pain. There was no additional limitation of motion on 
repetitive use.  The veteran was able to mount and dismount 
the examining table without assistance, and no overt 
difficulty was appreciated.  Left hip X-rays revealed mild 
osteoarthritis.  The diagnosis was mild left hip 
osteoarthritis.  The examiner commented that no joint pain 
was elicited on examination, including range of motion of the 
left hip in all planes.  Although the veteran demonstrated 
mild decreased left hip joint flexion, the PA opined that 
this was most likely due to his body and/or abdominal 
contour, since there was the same degree of symmetric, 
asymptomatic decreased joint flexion changes in the right 
hip.  He also opined that the hip osteoarthritis was most 
likely age-related change.

Neurological examination showed 4/5 muscle strength in the 
left gluteus maximus, gluteus medius, and gluteus minimus.  
There was 4/5 muscle strength in the left hip abductor and 
extensor, indicative of mild weakness.  There was 5/5, normal 
muscle strength in the left hip flexor and adductor, knee 
flexor and extensor, ankle dorsal and plantar flexor, and toe 
flexor and extensor.  Sensory function was normal in both 
lower extremities.  There was mere disuse muscle atrophy in 
the left buttock, which appeared sunken 1.5 cm. deep in one 3 
cm. X 4 cm. area.  This indicated an estimated 20% to 25% 
loss of the entire left gluteus maximus.  The left buttock 
muscle bulk (gluteus muscle group) appeared moderately 
smaller than on the right.  The peripheral pulses were 
palpable and normal.  There were no tremors, tics, or other 
abnormal movements.  No joint function was affected.  Gait 
and balance were normal.  The diagnosis was normal left leg 
neurological evaluation, with no evidence supportive of 
peripheral nerve damage.  The examiner commented that, 
despite the veteran's subjective left hip, buttock, and leg 
symptoms, he was unable to uncover any overt neurological 
left lower limb impairment.  Sensation was preserved and 
symmetric in both lower limbs, and there was no documented 
information that any nerve was sacrificed during the 
veteran's original surgery.  The PA opined that the veteran's 
20% to 25% decreased left buttock muscle bulk was most likely 
due to the combination of aging and disuse.  He had slight 
weakness of left hip abduction and extension that was 
compatible with the atrophy and weakness of the gluteus 
muscle group.

Dermatological examination showed a well-healed transverse .2 
X 14 cm. left buttock surgical scar which was slightly 
pigmented.  It was adherent to underlying tissue, and there 
was underlying soft tissue damage, but it was not tender to 
palpation, and resulted in no limitation of motion or loss of 
function.  There was no skin ulceration or breakdown over the 
scar.  There was evidence of some underlying subcutaneous 
tissue and muscle damage in the scar area.  The diagnosis was 
well-healed left buttock surgical scar, and the examiner 
commented that there was no current active issue with the 
scar itself.    

Clearly, the evidence provides no basis for more than a 20% 
rating under DC 5317 or 7801 for residuals of excision of a 
fibrous xanthoma of the left buttock at any time during the 
rating period under consideration, as there has been no 
evidence of the symptoms required for a 40% rating under DC 
5317, i.e., moderately severe impairment of function of 
Muscle Group XVII, or for a 30% rating under DC 7801, i.e., a 
scar involving an area or areas exceeding 72 square inches 
(465 sq. cm.); rather, the Board finds that those delineated 
symptoms are not characteristics of the veteran's current 
residuals of excision of a fibrous xanthoma of the left 
buttock.  Specifically, the objective findings do not include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles, compared 
with the right sound side, and the Board notes that in 2008 
the veteran retained 4/5 muscle strength in the left gluteus 
maximus, gluteus medius, and gluteus minimus; 4/5 muscle 
strength in the left hip abductor and extensor, indicative of 
only mild weakness; and 5/5, normal muscle strength in the 
left hip flexor and adductor, knee flexor and extensor, ankle 
dorsal and plantar flexor, and toe flexor and extensor.  
Moreover, he had good, painless left hip range of motion, and 
the left buttock surgical scar resulted in no limitation of 
motion or loss of function that would warrant a rating under 
DC 7805.  

The Board emphasizes that any pain associated with the 
veteran's residuals of excision of a fibrous xanthoma of the 
left buttock, and any resulting functional loss (i.e., 
limitation of motion), are contemplated in the relevant 
rating criteria for evaluating muscle injuries, and have been 
considered in the assignment of the current 20% rating.  
Simply stated, the veteran is not entitled to a higher rating 
on the basis of consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that, in 
evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
While limitation of motion is a consideration in evaluating 
the extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury DCs set forth in 38 C.F.R. § 4.73.  As indicated 
above, the rating schedule specifically provides that, for 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Since the 
symptoms considered in DeLuca were deemed by the Court to be 
those over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's residuals of excision of a fibrous xanthoma of 
the left buttock have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from  2002 
to 2008 do not objectively show that his residuals of 
excision of a fibrous xanthoma of the left buttock alone 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), or require frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards, and the 
Board finds that a schedular rating for that disability is 
adequate in this case.  In this regard, the Board observes 
that the July 2008 VA examiner noted that the veteran had 
been retired from his occupation as a police officer since 
1995, and had been eligible for retirement by his age or 
duration of work and due to depression; the service-connected 
xanthoma excision residuals at issue were not implicated in 
his retirement.  Hence, the Board concludes that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 20% for residuals of 
excision of a fibrous xanthoma of the left buttock under any 
pertinent provision of the rating schedule at any time during 
the rating period under consideration, and that the claim for 
an increased rating thus must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20% for residuals of excision of a 
fibrous xanthoma of the left buttock is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


